Appeal Dismissed and Memorandum Opinion filed October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00462-CV

                            ALI YAZDCHI, Appellant
                                         V.
KENNETH MINGLEDORFF AKA MINGLEDORFF LAW FIRM, Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-66361

                  MEMORANDUM OPINION

      This is an attempted appeal from an order dismissing the case for want of
prosecution signed March 6, 2017. Pursuant to chapter 11 of the Texas Civil Practice
and Remedies Code, Ali Yazdchi has been declared a vexatious litigant and is
therefore subject to the pre-filing order under section 11.101. Tex. Civ. Prac. & Rem.
Code §§ 11.101, 11.103 (West 2017).

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting the
filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Id. § 11.103(a) & (d). This is not an appeal
from a pre-filing order entered under section 11.101.

      Our record contains no indication appellant obtained permission to file this
appeal. On August 17, 2017, we notified appellant that we would consider dismissal
of this case on our own motion unless appellant filed a copy of the order from the
local administrative judge permitting the filing of this appeal. See id. § 11.103(a);
see also Scott v. Morgan, Nos. 14-12-00268-CV, 14-12-00269-CV, 2013 WL
2149805 (Tex. App.—Houston [14th Dist.] May 16, 2013, no pet.) (mem. op.). In
response, appellant filed a request to the local administrative judge for an order
permitting the filing of this appeal. However, appellant has not provided proof that
he obtained a pre-filing order from the local administrative judge granting
permission to file this appeal. See id. Accordingly, we order this appeal dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                          2